DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 8, 10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (US 5,482,446).
With regard to claim 1, Williamson et al. teach a removable tubing cartridge for aligning a pump segment tubing within an infusion pump, the cartridge comprising: an elongated cartridge body comprising an upper end and a lower end (Fig. 8A member body 134, upper end 
With regard to claim 2, see Col. 11 lines 36-37, 134is made from a thermoplastic resin.
With regard to claim 3, see rectangular shape in Fig. 8A.

With regard to claim 8, at least member 202 is taken as a tab (Fig. 8A).
With regard to claim 10, see Fig. 8A.
With regard to claim 13, the installation hoop is taken as the space between members 164 which is formed through the use of one of one of the members which is considered the upper lip where members 165 are located which align with 118 (Figs. 5, 6 and 8A, the Examiner notes Applicant’s hoop 34 is not circular, but is the space where the pins are received).
With regard to claim 14, Williamson et al. teach a removable tubing cartridge assembly for use with an infusion pump, the cartridge assembly comprising: an elongated cartridge body comprising an upper end and a lower end (Fig. 8A member body 134, upper end from midpoint to end at 160, lower end from midpoint to 166); an upper lip disposed about the upper end of the cartridge body, wherein the upper lip extends axially away from the cartridge body in a first direction (Fig. 8A member 164 closest to end 160); an upper tubing adapter cavity formed in the upper lip, the upper tubing adapter cavity having a mating profile defining an opening of the upper tubing adapter cavity, wherein the mating profile defines a generally semi-circular mating profile extending from an edge of the upper lip (Fig. 8A member 172 receives tubing adapter 144), wherein the edge of the upper lip is configured to engage at least one upper pin of the infusion pump, and the semi-circular mating profile extends from the edge of the upper lip toward the cartridge body (Figs. 5, 6, and 8A, pins 118 engage with the upper lip, Col. 14 lines 5-10, and 176 fastens to 200 which includes 202 which fastens into slot 234 in latch 56, Col. 14 lines 4-6); a lower tubing adapter cavity formed in the cartridge body (Fig. 8A 166 receives adapter 146); 3Application No.: 16/175,799 a pump segment tubing comprising a first end and a second end, wherein the pump 
 With regard to claim 15, see Figs. 5, 6, and 8A, pins 118 engage with the upper lip, Col. 14 lines 5-10, and 176 fastens to 200 which includes 202 which fastens into slot 234 in latch 56, Col. 14 lines 4-6.
With regard to claim 16, see Col. 9 lines 1-30.
With regard to claim 17, see Figs. 8A and 8C, member 16 would necessarily have some rigidity.
With regard to claim 18, see member 142, Col. 8 lines 57-58, necessarily has some rigidity.
With regard to claim 19, Williamson et al. teach a method to install a removable tubing cartridge within an infusion pump, the method comprising: introducing an upper end of the cartridge to the infusion pump (Fig. 5 cartridge 134 is introduced into the space of the infusion pump including end at 160, Fig. 6 engagement via at least pins 118, Col. 14 lines 5-10); engaging an upper lip of the cartridge with the infusion pump (Fig. 6 and Fig. 8A upper member 164 is taken as an upper lip which has engagement via at least pins 118, Col. 14 lines 5-10), wherein an upper tubing adapter cavity is formed in the upper lip, the upper tubing adapter cavity having a mating profile 
With regard to claim 20, 144 is inserted into 172 which is coupled to a first end of 140, 146 is engaged with 166 which is coupled to a second end of 140 (Fig. 6 and Fig. 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 5,482,446) as applied to claim 1 above, and further in view of Moss et al. (US 5,397,222).
With regard to claims 7 and 9, Williamson et al. teach a device substantially as claimed.  Williamson et al. do not disclose a lower faster that comprises a laterally biased member or a plurality of axially biasing members extending away from the cartridge body in a second direction opposite the first.  However, Moss et al. teach a cartridge which fits into a housing use .

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.